TEE           ATITORNEY   GENERAL
                      OFT!EXAS




Iionorablcho. EI. t;heppard
t’omptrolleror Public Accounts
Austin, Texas
ikmr m,         SP.eppard:       Opiuion tlo.O-2455
                                 hr   lu[ay
                                          the Board OS Directors
                                      of axa   college Of AZ-to
                                      and Isdustrfer l.zMW.ly
                                      pay to the seoretary 0r
                                      the B0ard a salary aa ses-
                                      r%tary, ULdllkoria~ pay
                                      to him rmunoraflon rat
                                      eervlces in ~0naectWn
                                      with t&s mertisatiea of
                                      dOrnitQQ'bZbdS WXH.Wiitt




        "The Secretary of the Baud of Direotore
      of the Texas Collage of Arta and Xndurtrie8
      livea in Kingsvi~le nhara this inrtXtution irr
      located. ISa in called tqon to devote a loge
      number of hours sack rlionthto duticlrconnected
      dtb the cbllege. Se fr also the dheotor of
      the bond fand account that is set as&de to
      amortlse the donaftorfrr built under ths Pub-
          lib    Biorks Admfnfatratlonr




        “2. Csn he           le+lly draw rer-lunerctfonfor
      his time aad           efforts fn conueotion dth the
      amortlrntfon           of the domitorisa bond accmnt,
      provided the           Board oi i.4.reotora
                                                so orderat"
         1%~ 'iotasCollege of Arts and Induatrlsat
Kingsville was ormated by 5.53.No. 293, ch. 286'0f the
regular aeaaion /+l.at.Lag., 1929. (Vernon*s Cfv. Stat.,
Art. 262h-1   to 7)


       "The Zotid of Dlreorors .alull organbe
   by electirq;a President of aaid Board of
   Erectors, and auoh other officers   aa they
   may desire."
        This Sectfon &a a vary ixportan.tbkmrlng on
the ~estioz propoilndedby.,you,Pnd its conatruetion,
therefore, Ia lmperatlve. At mmna,~wo thluk that the
i,oa~iOf Hxoctora aa a pr~llmainaryto tne transaction
of thsir statutory duties, ins&l organire the Board that
it may fun&ion properly,  by electing f?m ths wssbera
a Preaidsnt, and such ether efSlosra aa may be deair-
able. There la a diatinatlon between the Beardaa au&
and the institution of rhiuh the Boaad la given statutory
control. Tha oqanlaation of the Board pertalna to tha
Board*a internal sffrira, and haa no diretotoonneation
dth tha funatlona or statutory duties of tha Board in
aontrollint:the Wllegs. Tha Preaidant and aua?~other
officma as my be nsceaaary are te be elected from tha
amaberahIp of the Board, and tha dutiaa of au& Praal-
dent and other officer8 aa are thua elhoted me thoae
auparlmpoasd upon the partlaular dlxwotoaa aoaeptlug
the olYlaee in the Board thus dealgnsted. mat ia to
say, tha duties parfozmad reapactively by the Prealdant
and bg the Searetary era the duties of auoh persona aa
directors e1acti.dby the Board to those apeolal poaitiona.
         The Dfrector-Prealdent and the Dirsctor-
Beoretary are thus atatutmy civil officers of tiis
State, perfoxmlq an kaportazatfunotfon fn the dia-
charge of a ,;overmental prsro,gative;they am not
privatsly created poaitiona of employment.
         "In the a:~aence of express conatltu-
    tlonal provislon, the conxgenaatlonof of-
    ficers (as contra-dlslixqtiahsd frorziam-
    poyeea) zust be fired by the LoSislatum,
    or by aom3 governing body which has bean
    expreaaly authorlsed to do so. The power
    of the courts to sllow a raaaonable com-
     gcnaation for oervices performed bg om
      iudlvidual at the request of another,
     whore the Oonapeneation 1s not fkxed by
     contract, does not exist in regard to the
      feea of p;lbllc offioers, in tha ab8eaoe
     of en expre8e t;raht of authority; mad the
     f'allure of the Leglalature to exercise lte
     oon8tlt&onal   power to provide for the
     scompan8atlon of offlaer8 aannot clothe the
     courta ~5th eutlrorlty to act." -- 34Tex.
     Jur. P. 506 6 103.
          It 1s a foenlliar rule of law that &ore the
law oreatlng an office does nokprovlde   spaoifi0al.l.y
for lees to be charged by the officer, or other con-
pen8atlonl he 1s not authorized to charge or oolleot
8UOh fee8. 34Tex. Jur. pp 522-524, S S l.U, l&

          Th8rS aI'% 8eVeI%&CrltOrl8   Wh.tCh bV% b.an PI-
sorted to ln determlnlng whether a pemmon Is a publia
oirloer or a mere emplo~e,    ohlefest of whloh are the
delegation to the pamon filII-i.ng the po8ltion of 8olW part
or the ilOV%lw    power or runda0n8   of govemna4nttD be
axeralmd b        tar the benefit of the publio, and 8 ten-
ure or cantIn%uoun cmrvlacs rather than an o4oralonnl exer-
else of the @tiera of the poeition. See *Offioer# &6
Car. Jur. p. 9213 $i'% 19, 20. 21. So, aho, of aourme,
18 the f'urth%rChaPeOterist~o that the po8ltion if oreoted
by law le ordinarily an ofSloe, whereas if are&ted merely
by aontrr%Ct, it 18 ordlnmlly   a rmre @@putU&    88e 8ame
authority Q 22. see aho our opinion BO. 2226.

          It is not eaeentlal to the areation. of M office
that the incumbent be required to give a bond-- our i)overnor
and our .judgea me not required to give bond-- nor 18 it
incumbent that an ootb of office be take% The8e are merely
additloual lndlcla of public office, rather than emp&mer&

          We conalude that the Secretary to the Board of
Dire&use of Texas College of Arts end Indnetrles ia a
01~11 officer under the law.

          Epon theee conelderations, we rs8ppectfully ad-
vise that.the Board of Dlreotros of Taxae College of Arts
and Industriee may not lawfully pay to Its Seoretary any
salary or compensation whatever for the rervicea perfomed
by h&iI ti 8UOil Cap8Clty. frO8I Whbh it fO11W8   that
both of your q.zestionashoul.dbe 8nsmred     in the
ne;:ative;




                          BY   da     Oale Sp8er
                                      Oole Spew
                                       A88lstant